          Case 1:18-cv-01766-RBW Document 50 Filed 01/30/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
CITIZENS FOR RESPONSIBILITY AND         )
ETHICS IN WASHINGTON,                   )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )    Civil Action No. 18-1766 (RBW)
                                        )
U.S. DEPARTMENT OF JUSTICE,             )
                                        )
            Defendant.                  )
_______________________________________)

                                             ORDER

        In accordance with the oral rulings issued by the Court at the status conference held on

January 29, 2020, it is hereby

        ORDERED that the Plaintiff’s Motion to Unseal Transcripts and Supporting

Memorandum of Points and Authorities, ECF No. 40, is GRANTED IN PART AND DENIED

IN PART. The motion is DENIED to the extent that it seeks to unseal the verbal discussions

found on the following pages and lines of the status conference transcripts: (1) 5:20–6:3 and

18:18–19:1 of the July 9, 2019 status conference transcript; and (2) 3:8–9 and 3:14–18 of the

September 30, 2019 status conference transcript. The motion is GRANTED in all other

respects. It is further

        ORDERED that the Defendant’s Motion for Leave to File Brief and Declaration Under

Seal and Ex Parte, ECF No. 41, is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED to the extent that it seeks to seal the following: (1) the portions of the

Defendant’s Partial Opposition to Motion to Unseal Transcripts, ECF No. 41-3 (the “brief”),
           Case 1:18-cv-01766-RBW Document 50 Filed 01/30/20 Page 2 of 2



identified by the defendant on pages 2, 3, 8, 9,1 10, 11, 12, 16, 17, 18, and 19 of the brief; and

(2) ¶¶ 2, 3, 4, 5, 6, 7, 8, and 122 of the Declaration of J.P. Cooney, ECF No. 41-4 (the “Cooney

declaration”). The motion is DENIED in all other respects. It is further

         ORDERED that the obligation to release of the unsealed portions of the July 9, 2019

status conference transcript; the September 9, 2019 status conference transcript; the September

30, 2019 status conference transcript;3 the defendant’s brief; and the Cooney declaration shall be

STAYED until February 12, 2020, to afford the defendant an opportunity an appeal the Court’s

January 29, 2020 oral rulings and this Order to the District of Columbia Circuit. It is further

         ORDERED that the status conference currently scheduled for February 26, 2020, is

VACATED pending further order of the Court. It is further

         ORDERED that, on or before April 3, 2020, the defendant shall file a status report

advising the Court of the status of the processing and production of documents responsive to the

plaintiff’s Freedom of Information Act request.

         SO ORDERED this 30th day of January, 2020.



                                                                          REGGIE B. WALTON
                                                                          United States District Judge




1
 The first two sentences on page 9 shall be unsealed, but the other portion identified by the defendant on page 9
shall remain under seal.
2
 The entirety of ¶¶ 2, 3, 4, 5, 6, 7, and 8 shall remain under seal. The fourth sentence of ¶ 12, beginning after the
word “investigation,” shall remain under seal, but the paragraph shall otherwise be unsealed.
3
 With the defendant’s consent, the sealed, ex parte portions of the July 9, 2019 status conference transcript; the
September 9, 2019 status conference transcript; and the September 30, 2019 status conference transcript that the
defendant does not object to disclosing will forthwith be released to the plaintiff’s counsel and be placed on the
public docket.
